Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 objected to because of the following informalities:
Claim 6 Line 2: The recitation “the limited outer gimbal ring” is a typo and should be amended to --the outer gimbal ring--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein (WO 2005/118232-A2).
Regarding Claim 1, Klein discloses a radially compliant robotic tool, comprising: 
A housing (41).
A longitudinal shaft (63) extending from the housing (see Fig. 3) and defining a longitudinal axis in a default, centered state (see Fig. 3, showing a vertically extending axis depicted as a dot-dash line in a default centered state). 
A lockout rod (60) (see Fig. 5, note for the purpose of this Office Action only one of the six pins labeled as element 60 is considered to be the lockout rod, further for this interpretation the pin located at the top of Fig. 5 as the figure is oriented is the lockout rod) disposed transverse to the longitudinal axis (see Figs. 3 and 5), the lockout rod moveable between a first position wherein the longitudinal shaft exhibits 360 degrees of radial compliance from the longitudinal axis (see Page 7 Lines 278-286; see also Figs. 3, 5, and 7, when the torch portion 11 which is coupled to the longitudinal shaft hits an object at least two elements 60, with one being the lockout rod, due to their shape push radially inward against return springs 59, if sufficient force is applied to the longitudinal shaft, the longitudinal shaft is capable of 360 degrees of radial compliance when the lockout rod is in the first position, since the remaining pins are also capable of being unlocked if sufficient force at the proper angle is applied) and a second position wherein the lockout rod limits the longitudinal shaft to compliance from the longitudinal axis along only one radial direction (see Fig. 5, showing that when a force perpendicular to the longitudinal axis of lockout rod, acts on the longitudinal shaft, that the four pins that are not perpendicular to the force will be compressed against springs 59, resulting in the longitudinal shaft only moving in the one radial direction which will be perpendicular to the longitudinal axis of the lockout rod, since the lockout rod will remain disposed between the inner ring and the outer ring).
Regarding Claim 2, Klein further discloses the tool of claim 1 further comprising a two-axis gimbal (see Figs. 3 and 5) comprising inner (43) and outer (44) concentric rings (see Fig. 5).
Wherein in the first position (see Fig. 7, the first position is when the lockout rod is when the lockout rod is depressed entirely within the inner ring 43), the lockout rod does not limit either the inner or outer ring throughout the range of compliance of the longitudinal shaft (see Fig. 7, showing that in this position that the lockout rod does not limit compliance, since the lockout rod is pushed entirely within the inner ring).
Wherein in the second position (see Fig. 5), the lockout rod limits the outer ring from tilting (see Fig. 5, showing that the lockout rod extends between the inner and outer rings which creates a pivotal connection between the two), preventing the outer gimbal ring from tilting about its tilt axis (see Fig. 5, showing that the lockout rod prevents relative rotation of the outer ring relative to the inner ring in any direction except about the longitudinal axis of the lockout rod), thus limiting compliance of the longitudinal shaft to that provided by tilting of the other of the outer ring (see Fig. 5).
Regarding Claim 13, Klein discloses a method of operating a radially compliant robotic tool comprising: 
A housing (41).
A longitudinal shaft (63) extending from the housing (see Fig. 3) and defining a longitudinal axis in a default, centered state see Fig. 3, showing a vertically extending axis depicted as a dot-dash line in a default centered state).
A lockout rod (60) (see Fig. 5, note for the purpose of this Office Action only one of the six pins labeled as element 60 is considered to be the lockout rod, further for this interpretation the pin located at the top of Fig. 5 as the figure is oriented is the lockout rod) disposed transverse to the longitudinal axis (see Figs. 3 and 5).
The method comprising: moving the lockout rod to a first position and operating the tool wherein the longitudinal shaft exhibits 360 degrees of radial compliance from the longitudinal axis (see Page 7 Lines 278-286; see also Figs. 3, 5, and 7, when the torch portion 11 which is coupled to the longitudinal shaft hits an object, and accordingly is moved, at least two elements 60, with one being the lockout rod, due to their shape push radially inward against return springs 59, if sufficient force is applied to the longitudinal shaft, the longitudinal shaft is capable of 360 degrees of radial compliance when the lockout rod is in the first position, since the remaining pins are also capable of being unlocked if sufficient force at the proper angle is applied); and moving the lockout rod to a second position and operating the tool wherein the lockout rod limits the longitudinal shaft to compliance from the longitudinal axis along only one radial direction (see Fig. 5, showing that when a force perpendicular to the longitudinal axis of lockout rod, acts on the longitudinal shaft, that the four pins that are not perpendicular to the force will be compressed against springs 59, resulting in the longitudinal shaft only moving in the one radial direction which will be perpendicular to the longitudinal axis of the lockout rod, since the lockout rod is disposed between the inner ring and the outer ring; see also Page 7 Lines 259-262, disclosing a restoring spring force that returns the lockout rod to the second position).
Regarding Claim 14, Klein further discloses the method of claim 13 further comprising a two-axis gimbal (see Figs. 3 and 5) comprising inner (43) and outer (44) concentric rings (see Fig. 5).
Wherein in the first position (see Fig. 7, the first position is when the lockout rod is when the lockout rod is depressed entirely within the inner ring 43), the lockout rod does not limit the outer ring throughout the range of compliance of the longitudinal shaft (see Fig. 7, showing that in this position that the lockout rod does not limit compliance, since the lockout rod is pushed entirely within the inner ring).
Wherein in the second position (see Fig. 5), the lockout rod limits the outer ring from tilting (see Fig. 5, showing that the lockout rod extends between the inner and outer rings which creates a pivotal connection between the two), preventing the outer gimbal ring from tilting about its tilt axis (see Fig. 5, showing that the lockout rod prevents rotation of the outer ring relative to the inner ring in any direction except about the longitudinal axis of the lockout rod), thus limiting compliance of the longitudinal shaft to that provided by tilting of the inner ring (see Fig. 5).

Allowable Subject Matter
Claims 3-12 and 15-24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 05/18/2022 have been fully considered but they are not persuasive.
Page 9 Lines 1-3: Applicant argues that Klein does not disclose a lockout rod, and instead discloses balls 60. This is not persuasive. The term “rod” is considered a broad term that is defined as “a long, thin pole made of wood or metal.” While Klein in the translation of the specification recites element 80 as being a “ball,” the Figures (see Fig. 4, for example), disclose that the balls can be  bullet shaped (i.e. cylindrical in shape with one axial end being rounded), with roughly a length twice as long as the diameter of the element. Accordingly, the bullet shaped element 80 is a long thin pole, and meets the definition of a rod.1
Page 9 Lines 3-5 and Page 9 Lines 16-24: Applicant argues that “none of the balls 60 serves any lockout function at all” and that “the only reason it is not displaced is that the hypothetical force is applied precisely perpendicular to the axis of motion.” This is not persuasive. Referring to Examiner’s annotated version of Klein’s Fig. 5 below (hereinafter “Figure A”), contrary to Applicant’s assertion that the “balls 60” do not perform any lockout function at all, the balls are spring loaded rods that fit within indents as shown in Figure A. The balls, require at least some amount of force to overcome the springs to move the balls out of the indentations for the gimbal ring to tilt, and any force component coaxial with the spring that is insufficient to compress the spring would be “locked out”. As such, that balls would limit tilting of the gimbal ring for forces that insufficient to overcome the spring force, not just for a force that is perpendicular to the spring’s compression direction. For Figure A below, the balls coaxial with the dotted line would provide the greatest resistance to titling for a force along the “Perpendicular Force Direction” and less resistance to titling the closer the force comes to being coaxial with the pivot line. Accordingly, the spring biasing of the balls 60, because it provides resistance to tilting, is considered to meet the functional limitation of “limit[ing] the longitudinal shaft to compliance from the longitudinal axis along only one radial direction” as currently claimed.

    PNG
    media_image1.png
    509
    734
    media_image1.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2125 (I): DRAWINGS CAN BE USED AS PRIOR ART
        
        Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2121.04 for more information on prior art drawings as "enabled disclosures."